            Case 2:20-cv-01615-JCM-DJA Document 22 Filed 04/12/21 Page 1 of 2


        1   DANIEL T. FOLEY, ESQ.
            Nevada Bar No. 1078
        2   FOLEY & OAKES, PC
            1210 S. Valley View Blvd. #208
        3   Las Vegas, Nevada 89102
        4   Tel.: (702) 384-2070
            Fax: (702) 384-2128
        5   Email: dan@foleyoakes.com
            Attorneys for Plaintiff
        6
                                            UNITED STATES DISTRICT COURT
        7                                        DISTRICT OF NEVADA
        8                                                    )
            RANDY PFEIFLE, in his Capacity as the
            Legal Guardian and Conservator of Dorothy        )   Case No. 2:20-cv-01615-JCM-DJA
        9                                                    )
            Gruver, an Adult Ward,
                                                             )
    10                                                       )   STIPULATION AND ORDER TO EXTEND
                                            Plaintiff,       )   DEADLINE TO RESPOND TO
    11                                                       )   DEFENDANT’S MOTION TO DISMISS
            DEANNA CONOVER, an Individual,                   )   AND FOR PARTIAL SUMMARY
    12      DOES I through V and ROE ENTITIES VI             )   JUDGMENT
            through X, inclusive,                            )
    13                                                       )
                                                             )
    14                                                       )
                                            Defendants.
    15

    16             IT IS HEREBY STIPULATED and agreed by and between the parties through their
    17      respective counsel that the time for Plaintiff, Randy Pfeifle to respond to Defendant Deanna
    18
            Conover’s Motion to Dismiss and for Partial Summary Judgment filed September 8, 2020, be
    19
            extended until June 15, 2021.
    20
                   Plaintiff has filed a Petition to Approve a Settlement Agreement between the parties with
    21
            the Probate Court in Southern Nevada that will resolve the above captioned case. The Petition
    22

    23      for Approval is scheduled for hearing in the Chambers of the Probate Court for May 14, 2021.

    24      The parties anticipate that the Settlement Agreement will be approved on or about May 14, 2021

    25      ///
    26      ///
    27
            ///
    28
FOLEY
  &
                                                          Page 1 of 2
OAKES
            Case 2:20-cv-01615-JCM-DJA Document 22 Filed 04/12/21 Page 2 of 2


        1   and the parties will then file a Stipulation and Order to dismiss this case.

        2          DATED this 12th day of April 2021.
        3    .                                                 .
        4
             FOLEY & OAKES, PC                                 CLEAR COUNSEL LAW GROUP
        5
             By:/s/ Daniel T. Foley                            By: /s/ David T. Blake
        6    Daniel T. Foley , Esq.                            David T. Blake, Esq.
             1210 So. Valley View Blvd., Suite # 208           1671 W. Horizon Ridge Parkway, #200
        7    Las Vegas, Nevada 89102                           Henderson, Nevada 89012
             Attorneys for Plaintiff                           Attorneys for Defendants
        8

        9

    10

    11                                                    ORDER

    12             IT IS HEREBY ORDERED that Plaintiff shall have up to and until June 15, 2021 to file

    13      his Opposition to Defendant’s Motion for Partial Summary Judgment.

    14              IS SO ORDERED.

    15             DATED this
                         April___day of April 2021.
                               12, 2021.

    16
                                                   __________________________________________
    17
                                                   JAMES C MAHAN
                                                   UNITED
                                                   UNITED STATES
                                                          STATESMAGISTRATE  JUDGE
                                                                 DISTRICT JUDGE
    18

    19      Submitted By:

    20      FOLEY & OAKES, PC

    21      By: Daniel T. Foley
            Daniel T. Foley , Esq.
    22
            1210 So. Valley View Blvd., Suite # 208
    23      Las Vegas, Nevada 89102
            Attorneys for Plaintiff
    24

    25

    26

    27

    28
FOLEY
  &
                                                         Page 2 of 2
OAKES
